Citation Nr: 0403022	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability as secondary to service-connected bilateral 
plantar callosities with hammer toed deformity and hallux 
valgus deformity. 

2.  Entitlement to service connection for bilateral shoulder 
disability as secondary to service-connected bilateral 
plantar callosities with hammer toed deformity and hallux 
valgus deformity (bilateral foot disability).    


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1973 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2000, 
a statement of the case was issued in August 2002, and a 
substantive appeal was received in September 2002.  

Although the veteran's notice of disagreement also included 
the issue of entitlement to service connection for 
lumbosacral strain, this benefit was granted in the August 
2002 decision and is therefore no longer in appellate status.


REMAND

The record shows that the veteran received treatment for his 
knees and shoulders in 1997.  However, the veteran was not 
afforded a VA examination to determine the current nature of 
his disabilities, if any, and whether these disabilities are 
secondary to his service-connected bilateral foot disability 
or directly related to service.  Although the Board regrets 
further delay in appellate review, a VA examination must be 
performed before adjudication.  38 CFR 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002),  implementing 
regulations, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002), and any pertinent legal 
precedent.  

2.  The RO should be afforded an 
appropriate VA examination to determine 
the nature and extent of the veteran's 
bilateral knee and bilateral shoulder 
disabilities and to determine whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's current bilateral knee and 
bilateral shoulder disabilities, if any, 
are causally related (including by 
aggravation) to his service-connected 
bilateral foot disability, or directly 
related to his active duty service.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.   

3.  The RO should then review the 
expanded record and determine if any of 
the pending claims should be granted.  If 
any of the claims are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




